As filed with the Securities and Exchange Commission on April 30, 2013 Registration Nos. 333-182483 and 811-5013 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 1 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 32 x United Investors Annuity Variable Account (Exact Name of Registrant) Protective Life Insurance Company (Name of Depositor) 2801 Highway 280 South, Birmingham, Alabama 35223 (Address of Depositor's Principal Executive Offices) (205) 268-1000 Depositor's Telephone Number, including Area Code: Max Berueffy, Esq. Protective Life Insurance Company 2801 Highway 280 South Birmingham, Alabama 35223 Name and Address of Agent for Service: Copy to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan LLP 700 Sixth Street, N.W., Suite 700 Washington, DC 20001-3980 It is proposed that this filing will become effective (check appropriate box): o Immediately upon filing pursuant to paragraph (b) of Rule 485; x on May 1, 2013 pursuant to paragraph (b) of Rule 485; o 60 days after filing pursuant to paragraph (a) of Rule 485; o on May 1, 2013 pursuant to paragraph a(1) of Rule 485; Title of Securities Being Registered: Interests in a separate Account issued through variable annuity contracts. Prospectus May 1, 2013 Please read this prospectus carefully before investing, and keep it for future reference. It contains important information about the Advantage IISM variable annuity policy. The policy is issued by Protective Life Insurance Company. Prior to July 1, 2012, the policy was issued by United Investors Life Insurance Company. (See “Protective Life Insurance Company” for information about the merger of United Investors Life Insurance Company with and into Protective Life Insurance Company.) We do not currently offer this policy for sale to new purchasers. To learn more about the policy, you may want to look at the Statement of Additional Information dated May 1, 2013 (known as the “SAI”). For a free copy of the SAI, contact us at our Administrative Office at: Customer Service Protective Life Insurance Company
